Citation Nr: 1020179	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability, and, if so, whether that claim should be granted.

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.

3.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1967, From November 1987 to May 1988, and in June 
1991, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In March 2010, the Veteran was 
afforded a Central Office hearing before the undersigned 
Veterans Law Judge. 

Although the RO framed the second issue on appeal as 
entitlement to service connection for PTSD, a review of the 
record indicates that the Veteran also claims to suffer from 
depression.  Claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities that are reasonably raised by the record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
Board finds that the Veteran's claim is most appropriately 
characterized as reflected on the title page of this 
decision.

Additionally, the Board observes that the clinical and lay 
evidence of record indicates that the Veteran is unable to 
obtain and maintain gainful employment due, at least in part, 
to his service-connected cervical spine disability.  The 
Board interprets that evidence as raising a claim for a total 
disability rating based on individual unemployability due to 
a service-connected disability (TDIU).  The RO has not 
expressly developed or adjudicated that issue.  Nevertheless, 
a TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part of the 
claim for benefits for the underlying disability.  Here, the 
Veteran raised the issue of entitlement to TDIU while 
challenging the rating for his cervical spine disability.  
Therefore, his TDIU claim is part of his pending cervical 
spine claim and the Board has jurisdiction over both issues.

The issues of entitlement to service connection for a 
bilateral knee disability, an increased rating for a cervical 
spine disability, and service connection for a low back 
disability, are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  Rating decisions issued in April 1996 and August 1998 
denied and declined to reopen the Veteran's claim for service 
connection for a bilateral knee disability.  The Veteran did 
not file a timely appeal of either decisions.

2.  The evidence received subsequent to the last final denial 
of the Veteran's claim for service connection for a bilateral 
knee disability is new, and is also material because it 
raises a reasonable possibility of substantiating that claim.

3.  The Veteran did not engage in combat with the enemy while 
on active duty.  

4.  The claimed personal assault stressors upon which the 
diagnosis of PTSD is based are uncorroborated.  

5.  The competent evidence of record does not show that the 
Veteran has a current diagnosis of PTSD, major depressive 
disorder, or any other psychiatric disability that is related 
to his reports of in-service harassment, or any other aspect 
of his active duty, active duty training, or inactive duty 
training. 


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that declined to reopen 
the Veteran's claim for service connection for a bilateral 
knee disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for a bilateral knee disability.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a psychiatric 
disability, to include PTSD and depression, have not been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

An April 1996 rating decision denied the Veteran's claim for 
service connection for a bilateral knee disability.  The 
Veteran did not file a timely appeal of that decision.  
Thereafter, an August 1998 rating decision found that new and 
material evidence had not been submitted and declined to 
reopen the previously denied claim.  The Veteran did not file 
a timely appeal of that decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the August 1998 decision, 
which declined to reopen the Veteran's claim for a bilateral 
knee disability, became final because the Veteran did not 
file a timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his bilateral knee claim in December 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the initial April 
1996 rating decision consisted of service medical records 
dated from October 1965 to August 1967, which did not reveal 
any reports, diagnoses, or treatment for knee problems.  
Additional evidence included National Guard service medical 
records, which were negative for complaints or clinical 
findings pertaining to any knee disability.

Also of record at the time of the initial rating decision was 
a report of a March 1996 VA general medical examination in 
which the Veteran complained of worsening bilateral knee 
problems that had their onset when he pulled his hamstring in 
service.  The March 1996 VA examiner noted that the Veteran 
had recently undergone arthroscopic surgery to repair a torn 
medial and lateral meniscus and underlying degenerative joint 
disease in his right knee.  Additionally, that VA examiner 
noted that it "had been suggested that the Veteran's left 
knee also undergo arthroscopic evaluation, but [that joint] 
had not gotten to the point that the Veteran wanted to 
consider it."  Physical examination was negative for any 
findings of limitation of motion or instability.  Some mild 
patellofemoral crepitus was noted on passive range of motion.  
However, no other abnormalities were shown.  X-rays revealed 
mild degenerative changes in the right knee and "symptoms 
compatible with a possible meniscal tear" in the left knee.  
However, the March 1996 VA examiner did not relate the 
Veteran's current knee problems to any period of active 
service, active duty training, or inactive duty training.   

Based on the evidence then of record, the April 1996 rating 
decision determined that the Veteran had not incurred a knee 
injury during any qualifying period of active service and 
that his current bilateral knee problems were unrelated to 
any aspect of his military service.  Consequently, his claim 
was denied.

In his first application to reopen his claim, the Veteran 
submitted additional copies of National Guard service medical 
records.  That evidence included copies of service medical 
records he had previously submitted as well new records 
showing that in May 1996 he had been diagnosed with 
degenerative joint disease of both knee and placed on a 
physical profile on the basis of his inability to "run or 
walk briskly."  

A May 1998 rating decision determined that, because the 
majority of the National Guard records the Veteran had 
submitted were duplicates of evidence already in the file, 
they were neither new nor material.  Additionally, the 
decision concluded that the May 1996 clinical evidence, while 
new, did not show a nexus between the Veteran's current knee 
disabilities and any periods of active service or active duty 
training or inactive duty training.  Consequently, the RO 
declined to reopen the Veteran's previously denied knee 
claim.

In support of his current application to reopen his claim, 
the Veteran has submitted National Guard service medical 
records that were not previously considered by the RO.  That 
clinical evidence reveals that in late March and early April 
1998, the Veteran was treated for a right knee injury, 
diagnosed as a pulled hamstring.  At that time, he also 
complained of left leg pain.  Bilateral patellar grind 
testing was positive.  However, no other knee abnormalities 
were found.  

Additional clinical evidence not previously considered by RO 
adjudicators includes National Guard service medical records 
showing that in February 1989, the Veteran reported a history 
of right knee injury and indicated that he might "have some 
degenerative arthritis" affecting that joint.  Other 
previously unconsidered evidence includes active duty 
reports, dated in December 1991 and February 1992, which show 
that the Veteran was treated for bilateral knee problems 
while on active duty training at Fort Eustis, Virginia.  

The Veteran has also submitted a November 1994 written 
statement from his private orthopedic physician, who 
diagnosed him with "significant orthopedic changes in both 
knees, possibly due to his previous history of parachute 
jumping" in the military, and recommended that he "no 
longer participate in running or jumping activities as part 
of his physical requirements for the reserve."  Finally, the 
Veteran has submitted his own written statements and 
testimony indicating that his current bilateral knee problems 
are related to bilateral knee injuries that he incurred while 
training as a parachutist during his period of active service 
in the 1960s and during active duty training at Fort Eustis 
in the late 1980s and early 1990s.  

The Board finds that the previously unconsidered clinical 
evidence, showing treatment for knee problems at multiple 
times through the Veteran's National Guard service, including 
during periods of active duty training, combined with the 
November 1994 written statement from the Veteran's orthopedic 
physician and his own lay statements and testimony relating 
his current knee problems to injuries incurred during active 
duty training, are both new and material.  That newly 
submitted clinical and lay evidence tends to corroborate the 
Veteran's contention that his current bilateral knee problems 
were caused or aggravated by one or more injuries incurred 
during a period of active service or active duty training.  
Moreover, that new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.303 (2009).  Specifically, that new 
evidence suggests a nexus between the Veteran's current knee 
problems and a qualifying period of active service.  Bingham 
v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 
Vet. App. 307 (2006).  Furthermore, that new evidence is 
presumed credible for the purpose of determining whether it 
is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection relates to previously unestablished facts: 
competent evidence tending to show that he suffers from a 
bilateral knee disability that was caused or aggravated 
during active duty training or is otherwise related to 
service.  Therefore, the Board finds that new evidence, when 
presumed credible for the purpose of determining whether it 
is material, is material.  Accordingly, the Veteran's claim 
for service connection for a bilateral knee disability is 
reopened.  To that extent only, the appeal is allowed.

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2009). 

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  Inactive 
duty training is defined as duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).  
The definition of active duty also includes any periods of 
inactive duty for training during which an individual becomes 
disabled or dies from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  38 C.F.R. § 3.6 (2009).  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty training, or from injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  However, 
presumptive periods do not apply to active duty training or 
inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474 (1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a Veteran engaged 
in combat with the enemy during his service, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2009); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, while the Veteran asserts that he was trained 
as a combat engineer and served in the Army Special Forces, 
he does not specifically contend, and the competent evidence 
of record does not otherwise show, that he engaged in combat 
with the enemy during his service.  Accordingly, any alleged 
stressor must be verified.  38 C.F.R. § 3.304(f) (2009).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The question of the occurrence of a stressor also bears upon 
credibility determinations, as certain Veterans who engaged 
in combat with the enemy gain evidentiary presumptions.  38 
C.F.R. § 3.304(d) (2009).  Under the controlling regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2009).  The occurrence of an event alleged as the stressor 
upon which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993). 

The Veteran, in written statements and testimony before the 
Board, asserts that he developed PTSD as a result of chronic 
harassment that he experienced during periods of active duty 
training in the Army National Guard.  Specifically, he 
contends that he was subjected to constant "badgering" by 
his supervising colonel, who allegedly destroyed some of the 
Veteran's personnel and medical records and succeeded in 
having him demoted and ultimately removed from the National 
Guard.  Additionally, the Veteran maintains that his in-
service mistreatment cost him not only his military career 
but also his marriage and family and that he continues to 
suffer from nightmares about that "colonel and his henchmen 
stabbing [him] while [he's] sleeping in bed."  However, the 
Veteran does not allege that the colonel ever physically 
attacked him or that he was otherwise assaulted during a 
period of qualifying active service.

At the outset, the Board acknowledges that, in claims for 
PTSD based on personal assault, the special provisions set 
forth under the VA Adjudication Procedure Manual M21-1 (M21-
1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. 
§ 3.304(f)(4) (2009); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in PTSD personal assault cases).  VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the Veteran that evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(4) (2009).

In this case, while the RO sent the Veteran correspondence 
regarding his PTSD claim, it did not advise him of the 
specific provisions pertaining to PTSD claims based on 
personal assault.  38 C.F.R. § 3.304(f)(4) (2009).  However, 
the Veteran does not contend that his PTSD arose from an in-
service assault, but rather from verbal abuse and other forms 
of mistreatment that did not involve actual or threatened 
physical contact.  Consequently, the Board finds that the 
provisions of 38 C.F.R. § 3.304(f)(4) are not for application 
and that no further notice is needed prior to the 
adjudication of the Veteran's claim.

The Veteran's service and National Guard medical records do 
not show any complaints or clinical findings of psychiatric 
problems.  Accordingly, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b) (2009).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claim for 
service connection.  38 C.F.R. § 3.303(b) (2009).  

Post-service medical records reveal that during a private 
physical examination in September 2003, the Veteran reported 
that he was going through a "tough divorce."  However, he 
did not complain of any specific psychiatric problems and 
none were found on clinical evaluation.  The remainder of his 
post-service medical records are negative for any diagnoses 
or treatment pertaining to a psychiatric disability.

In an attempt to verify the Veteran's claimed in-service 
stressors, the RO requested the Veteran's service and 
National Guard personnel records.  However, those records 
were negative for any complaints or administrative findings 
of misconduct, either on the part of the Veteran or any of 
his commanding officers.  Nor did those records provide any 
other information that could corroborate the Veteran's 
alleged stressors.

In correspondence dated in January 2006, the RO requested 
that the Veteran complete a PTSD Questionnaire elaborating on 
the nature of his claimed in-service stressors and specifying 
the time periods in which they took place.  However, the 
Veteran did not respond to the RO's request.  Nor did he 
submit other evidence to corroborate the occurrence of any 
reported PTSD stressor.  Thereafter, VA made a formal finding 
in March 2006 that the Veteran's stressors could not be 
verified because he had not provided relevant information 
with sufficient specificity about the claimed stressors 
capable of verification.  

In order to attempt to verify the Veteran's alleged 
stressors, VA needs additional information to order a search 
of relevant military records.  The Veteran has not supplied 
that information.  The Board recognizes that he has submitted 
written statements and testimony indicating that he was 
harassed by his supervising colonel.  The Veteran is 
competent, as a lay person, to report experiences of which he 
has personal knowledge, and his statements and testimony in 
that regard are considered credible.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, his lay statements and testimony 
do not contain sufficient detail to verify his allegations of 
in-service stressors.  

The Veteran has also not provided any alternative, 
contemporaneous evidence in an effort to support his claim.  
Indeed, while he indicated at his March 2010 Board hearing 
that he had sought counseling for PTSD and depression, he did 
not provide copies of any treatment records or submit 
information sufficient for VA to request such records on his 
behalf.  Consequently, any additional evidence that may have 
been elicited in support of the Veteran's claim for service 
connection for a psychiatric disability has not been not 
obtained because of his failure to cooperate.  The Board 
reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The clinical evidence of record does not reflect that the 
Veteran has been diagnosed with PTSD pursuant to DSM-IV 
guidelines.  In any event, even it the Veteran were to 
present an unequivocal diagnosis of PTSD, he would not be 
entitled to service connection absent a showing of a 
confirmed military service stressor, unless the claimed 
stressor were related to combat or personal assault.  This is 
not such a case.  Absent credible supporting evidence of a 
PTSD diagnosis or the occurrence of an in-service, two 
essential elements for a grant of service connection are not 
met.  Accordingly, the Board finds that service connection 
for PTSD is not warranted.

Nor is service connection warranted for any other psychiatric 
disability.  The Board recognizes that, in addition to PTSD, 
the Veteran has asserted that he suffers from depression.  
While his post-service medical records reflect his complaints 
of going through a "tough divorce," those records do not 
show that he has been diagnosed with or treated for 
depression or any other psychiatric disability.  

In the absence of any competent evidence showing that the 
Veteran has a currently diagnosed psychiatric disability, his 
claim for service connection for that claimed disability must 
be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Even if the weight of the competent evidence showed that the 
Veteran currently had depression or another psychiatric 
disability, service connection would still not be warranted 
absent a showing that such conditions were related to 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  That has not been shown here.  The service 
medical records make no mention of any psychiatric 
abnormalities and no psychosis has been shown to have arisen 
within the one-year presumptive period after service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).

The Board acknowledges that the Veteran is competent to 
testify as to the presence of current mental health symptoms 
and his lay statements and testimony in that regard are 
considered credible.  Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007) (where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination that is medical in nature and 
is capable of lay observation).  However, to the extent that 
the Veteran indicates that he has PTSD and depression that 
were incurred in service, his assertions are not probative.  
He is not competent to offer a medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that he has specialized medical knowledge in 
dealing with psychiatric disorders.  Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus the Veteran's lay 
statements are not competent evidence as to a nexus between 
any current mental health symptoms and any qualifying period 
of active duty, active duty training, or inactive duty 
training.  Moreover, even if the Veteran had the level of 
medical training to diagnose PTSD, he still would not be 
entitled to service connection for this disorder in the 
absence of any verified in-service stressor.  Objective 
evidence is required for such corroboration.  None has been 
presented in this case.

In sum, the Board finds that the preponderance of the 
evidence weighs against a finding that any psychiatric 
disability, to include PTSD and depression, developed during 
a period of honorable service or is otherwise related to that 
service, or that any psychosis manifested to a compensable 
degree within one year following separation from service.  
Therefore, the Board concludes that the Veteran does not have 
any psychiatric disability that was incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, that claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In light of the Board's decision to reopen and remand the 
Veteran's claim for service connection for a bilateral knee 
disability, a discussion as to whether VA's duties to notify 
and assist the appellant is not required with respect to that 
issue.

With respect to the Veteran's claim for service connection 
for a psychiatric disability, the Board observes that the RO 
sent correspondence in January 2006, March 2006, and May 
2008; a rating decision in April 2006; and a statement of the 
case in December 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also afforded the Veteran an opportunity to 
testify at a Central Office hearing in support of his claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
knee disability.  To that extent only, the appeal is granted.

Service connection for a psychiatric disability is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's newly reopened claim for service connection for a 
bilateral knee disability and his claims for a higher rating 
for a cervical spine disability and for service connection 
for a low back disability.

With respect to the Veteran's bilateral knee claim, the 
record reflects that, while serving in the Army National 
Guard, the Veteran sought ongoing treatment for bilateral 
knee complaints, including on two occasions in December 1991 
and February 1992 when he was on active duty training at Fort 
Eustis, Virginia.  Subsequent National Guard and VA medical 
records show that he has undergone right knee arthroscopic 
surgery and received ongoing outpatient treatment for 
degenerative changes affecting both knees.  

Additionally, a November 1994 written statement from a 
private orthopedic physician indicates that the Veteran's 
bilateral knee problems may be related to his history of in-
service parachute jumping.  Moreover, the Veteran himself has 
indicated that his knee problems were caused or aggravated by 
parachute training that he underwent in the 1960s, during his 
period of active duty, and subsequent periods of active duty 
training in the late 1980s and early 1990s.  The Veteran's 
account is corroborated by his service personnel records, 
which show that he underwent parachute training and was 
awarded the parachute badge.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination). 

The Board recognizes that the November 1994 statement from 
the private orthopedic physician indicates that the Veteran's 
bilateral knee disability may be related to the parachute 
jumps he completed while on active duty and for which he was 
awarded the parachute badge.  However, the Board finds that 
the private physician's opinion is inherently speculative in 
nature and, thus, of limited probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (Medical opinions stating 
may or may not are speculative); Swann v. Brown, 5 Vet. App. 
229 (1993). Moreover, that private physician did not indicate 
that he had reviewed the pertinent clinical records in the 
Veteran's claims folder.  The Board therefore finds that 
private examiner's opinion, standing alone, is too 
speculative to warrant a grant of service connection for a 
bilateral knee disability.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  To ensure a thorough examination and evaluation, 
the Veteran's current bilateral knee problems must be viewed 
in relation to their history.  38 C.F.R. § 4.1 (2009). 

In light of the lay and clinical evidence suggesting a nexus 
between the Veteran's current bilateral knee disability and 
his in-service history of parachute jumping and subsequent 
bilateral knee complaints while on active duty training in 
the National Guard, the Board finds that a remand for an VA 
etiological examination and opinion, with a review of the 
claims folder, is necessary with respect to his claim.

A remand is also warranted with respect to the Veteran's 
claim for a higher rating for a cervical spine disability.  
The Veteran testified at his March 2010 Central Office 
hearing that the RO had sent him a letter, dated May the 18, 
2009 and then crossed through and restamped July 28, 2009, 
which indicated that his cervical spine disability rating was 
being reduced from 10 percent to 0 percent based on his 
failure to report for a scheduled VA examination.  

The Veteran's claims folder contains a supplemental statement 
of the case dated July 28, 2009, which addresses the 
Veteran's cervical spine claim and his failure to report for 
a VA examination in connection with that claim.  While that 
supplemental statement of the case indicates that the 
Veteran's claim for a rating in excess of 10 percent for a 
cervical disability was denied, it contains no mention of a 
reduction of the Veteran's disability rating.  Nor is there 
any other VA correspondence of record indicating that the 
Veteran's disability compensation has been reduced.  

Based on the foregoing, it remains unclear to the Board 
whether the Veteran is currently rated 10 percent for his 
service-connected cervical spine disability or whether his 
award has been reduced based on his failure to report for a 
VA examination.  The Board cannot adjudicate the Veteran's 
claim for an increased rating for a cervical spine disability 
without ascertaining the level at which he is currently rated 
for that disability.  Accordingly, the Board finds that, on 
remand, the RO should verify whether or not there has been a 
reduction in the Veteran's rating for his cervical spine 
disability.  If the Veteran's award has been reduced, the RO 
should obtain copies of any rating decisions, correspondence, 
and other records pertaining to that reduction.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, the Board finds that, regardless of whether the 
Veteran's award for his cervical spine disability has been 
reduced, a new VA examination is needed with respect to that 
service-connected disability.  

The Veteran was last afforded a VA spine examination in 
February 2006.  At that time, he reported a history of 
chronic upper back and neck pain that had its onset when he 
fell and injured his spine while completing a ropes course 
during active duty training in June 1991.  The Veteran 
described his symptoms as "burning aching pain," which he 
rated as a 4 on a scale of 1 to 10.  However, he emphasized 
that he also suffered from periodic flare-ups "that made his 
neck worse with prolonged sitting and bending." At those 
times, the Veteran added, he experienced a "sharp and 
stabbing pain," rated as a 6 out of 10.  The Veteran 
indicated that he took over-the-counter medication and used 
heating pads to relieve his symptoms.  He also stated that 
his cervical spine disability was productive of occasional 
numbness in his upper extremities and had incapacitated him 
on one occasion in the previous 12 months.  Additionally, the 
Veteran reported that his upper back problems made it 
difficult for him to work as a mechanic and also interfered 
with his ability to engage in certain activities, such as 
golf and sexual intercourse.

On physical examination, the Veteran was found to have a 
normal gait and a negative straight leg raise.  He did not 
exhibit any significant scoliosis or other cervical spine 
abnormality.  On range of motion testing, he displayed 
flexion to 45 degrees, extension to 25 degrees, right and 
left lateral bending to 15 degrees, and bilateral rotation to 
70 degrees, with pain throughout all ranges of motion.  While 
the Veteran reported muscle spasms in his shoulders, no 
clinical findings of muscle weakness or sensory or reflex 
deficiencies were made.  Additionally, Magnetic Resonance 
Imaging (MRI) revealed multiple degenerative changes 
throughout the cervical spine with bulging disks at multiple 
levels, particularly at the C5-C6 and C6-C7 levels.  Mild 
anterior subluxation at C6-C7 was also observed.

The record thereafter shows that the Veteran has continued to 
seek VA treatment for his cervical spine disability and 
related symptoms.  Additionally, recently obtained Social 
Security Administration (SSA) records show that he has been 
awarded SSA disability compensation for osteoarthrosis, a 
discogenic/degenerative back disorder, and allied disorders, 
effective August 1, 2002.

When available evidence is too old for an adequate evaluation 
of the Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Here, the Veteran's February 2006 VA 
examination is somewhat stale, and he has indicated that his 
cervical spine disability has worsened since that time.  In 
light of those assertions, the Board is uncertain as to the 
current severity of the Veteran's service-connected cervical 
spine disability and how his symptoms have progressed.  

The Board is cognizant that the Veteran was previously 
scheduled for a VA examination in March 2009 to assess the 
severity of his cervical spine disability.  He indicated that 
he was unable to report for that examination and requested a 
new one, which was scheduled for May 2009.  The Veteran again 
declined to appear.  He now claims that his disability rating 
was reduced as a consequence of his failure to report for a 
VA examination.  Significantly, however, the Veteran 
testified at his March 2010 Board hearing that he was not 
informed of the rescheduled May 2009 VA examination until 
after the date of that examination.  The Veteran's account is 
not inconsistent with the other evidence in his claims 
folder, which is negative for any date-stamped letter showing 
that he received advanced notice of his May 2009 VA 
examination.  

In light of the Veteran's statement that he did not receive 
notification of that prior examination and his willingness to 
report for a new examination, and because this claim is 
already being remanded on other grounds, the Board finds that 
a remand for an additional VA examination and etiological 
opinion is necessary in order to fully and fairly assess the 
merits of the Veteran's cervical spine claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, in 
light of the Veteran's aforementioned assertions, that 
examination should include specific findings regarding any 
functional limitations and neurological manifestations 
related to the Veteran's service-connected cervical spine 
disability.

Next, with respect to the Veteran's claim for service 
connection for a low back disability, the Board considers 
that claim to be inextricably intertwined with his pending 
cervical spine claim.  The Veteran's private, VA, and SSA 
records show that he is currently diagnosed with multiple low 
back disorders, including segmental dysfunction, subluxation, 
disc degeneration, spondylosis, and myofascitis of the 
thoracolumbar spine.  He contends that his current low back 
problems were caused or aggravated by the same June 1991 
active duty training incident in which he fell and injured 
his cervical spine.  In support of that assertion, the 
Veteran has submitted a September 1995 statement from his 
private chiropractic physician indicating that his complaints 
of low back pain "did not start until after this [June 1991] 
fall."

Due to the similarity of facts surrounding the alleged onset 
of the Veteran's service-connected cervical spine disability 
and the low back problems for which he now seeks service 
connection, the Board must consider whether service 
connection for those low back problems is warranted on a 
direct basis or as secondary to his service-connected 
disability.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  The Veteran's service-connected cervical spine 
disability is being remanded for additional development.  
Therefore, the Board finds that the resolution of that 
pending claim may have bearing upon his claim for service 
connection for a low back disability . The appropriate remedy 
where a pending claim is inextricably intertwined with other 
claims is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claims.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The Board acknowledges that the September 1995 private 
physician's opinion suggests a nexus between the Veteran's 
current low back problems and his 1991 in-service injury and 
service-connected cervical spine disability.  However, that 
opinion was not based on a review of the pertinent evidence 
of record and, thus, is a not a sufficient basis to grant 
service connection.  38 C.F.R. § 4.1 (2009); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

No VA examiner has yet rendered an opinion regarding the 
etiology of the Veteran's current low back problems.  In view 
of the foregoing, the Board finds that, on remand, the 
Veteran should be afforded a VA examination and opinion 
addressing whether any current low back disability was caused 
or aggravated by his June 1991 in-service injury, his 
service-connected cervical spine disability, or any other 
aspect of his qualifying active service.

A remand is also necessary to obtain outstanding VA medical 
records.  The Veteran testified at his March 2010 Board 
hearing that he was currently receiving VA treatment for his 
service-connected cervical spine disability and the low back 
and knee problems for which he is currently seeking service 
connection.  However, no VA medical records dated since 
October 2006 have yet been associated with the claims folder.  
Because it appears that there are outstanding VA medical 
records dated after October 2006 that may contain information 
pertinent to his orthopedic higher rating and service 
connection claims, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Additionally, a remand is warranted with respect to the 
Veteran's TDIU claim.  Total disability will be considered to 
exist where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16 (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran. 38 C.F.R. §§ 3.341(a); 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran  has been assigned a disability rating of 
10 percent for his cervical spine disability.  He is not yet 
service connected for any other disabilities.  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) are not met.  
Nevertheless, VA must still consider whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his cervical spine disability.  Moreover, the 
Board notes that the Veteran's TDIU claim is inextricably 
intertwined with his pending claims for entitlement to a 
higher rating for that cervical spine disability, as well as 
his claims for service connection for bilateral knee and low 
back disabilities.  Accordingly, consideration of the 
Veteran's TDIU claim must be deferred pending the resolution 
of his pending increased rating and service connection 
claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, because the Veteran has not yet undergone a VA 
examination with respect to his TDIU claim, the Board finds 
that, on remand, he should be afforded a VA examination and 
opinion to ascertain the impact of his service-connected 
cervical spine disability on his unemployability.  Moreover, 
if the VA examiner determines that the Veteran's bilateral 
knee and/or low back disabilities are related to any aspect 
of his military service, the impact of that disability or 
disabilities on the Veteran's unemployability should also be 
addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has 
a duty to supplement the record by obtaining an examination 
that includes an opinion as to the effect of the Veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Richmond, Virginia, dated 
from November 2006 to the present.

2.  Verify whether the Veteran's service-
connected cervical spine disability is 
currently rated 10 percent disabling or 
whether his award has been reduced.  If the 
Veteran's cervical spine disability rating 
has been reduced, obtain and associate with 
the claims folder copies of any rating 
decision, correspondence, and other records 
pertaining to that reduction.  

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the current severity of his 
service-connected cervical spine disability 
and the nature and etiology of any current 
bilateral knee or low back disability.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including the Veteran's National 
Guard service medical records showing 
complaints of and treatment for cervical 
spine and bilateral knee problems on 
multiple occasions, including during periods 
of active duty training; his post-service 
medical records and the February 2006 VA 
examination report showing current diagnoses 
of cervical spine, bilateral knee, and low 
back disabilities; and his SSA records 
showing that he is unable to work due to his 
upper and lower back disabilities and 
related symptoms.  The VA examiner should 
also consider the Veteran's assertions that 
his cervical spine disability has worsened 
since his February 2006 VA examination, that 
his bilateral knee problems are related to 
his in-service parachute training and 
subsequent treatment for knee problems 
during active duty training, and that his 
low back problems had their onset during a 
June 1991 fall that occurred while on he was 
on active duty training, or are otherwise 
related to his service-connected cervical 
spine disability.  Additionally, the VA 
examiner should consider the Veteran's 
written statements and testimony asserting a 
continuity of symptomatology of bilateral 
knee and low back problems since one or more 
periods of qualifying active service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion 
should address the following:

a)  Set forth all current complaints, 
findings, and diagnoses pertaining to 
any cervical spine disability.  

b)  Provide range-of-motion and 
repetitive motion findings of the 
cervical spine.  

c)  Describe any pain, weakened 
movement, excess fatigability, or 
incoordination resulting from the 
Veteran's cervical spine disability, 
as discussed in 38 C.F.R. §§ 4.40, 
4.45 (2009), and DeLuca v. Brown, 8 
Vet. App. 202 (1995).

d)  State the length of time during 
the past twelve months that the 
Veteran has had incapacitating 
episodes due to his cervical spine 
disability.  Incapacitating episodes 
are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed 
by a physician and treatment by a 
physician.

e)  Describe any neurological 
impairment resulting from the service-
connected cervical spine disability.  
Conduct all necessary sensory, reflex, 
and motor testing.  If using results 
obtained from an EMG or nerve 
conduction velocity tests, or other 
such tests, explain, in terms 
meaningful to a layperson, the base 
line results versus those obtained for 
the Veteran.  Explain the meaning of 
any abnormal results obtained.

f)  Discuss whether the Veteran's 
cervical spine disability is 
productive of any additional 
functional impairment.  

g)  State what impact, if any, the 
Veteran's cervical spine disability 
has on his activities of daily living, 
including his ability to obtain and 
maintain employment.  38 C.F.R. § 
4.10.

h)  Diagnose any current knee 
disability.

i)  State whether it is it at least as 
likely as not (50 percent probability 
or greater) that any current knee 
disability was caused or aggravated by 
his service-connected cervical spine 
disability.  

j)  State whether it is it at least as 
likely as not (50 percent probability 
or greater) that any current knee 
disability is related to the parachute 
jumps that the Veteran made during his 
active service in the late 1960s; to 
his treatment for knee problems in 
December 1991 and February 1992, when 
he was on active duty training at Fort 
Eustis, Virginia; or any other aspect 
of his service. 

k)  Diagnose any current low back 
disability.

l)  State whether it is it at least as 
likely as not (50 percent probability 
or greater) that any current low back 
disability was caused or aggravated by 
his service-connected cervical spine 
disability.  

m)  State whether it is it at least as 
likely as not (50 percent probability 
or greater) that any current low back 
disability is related to the Veteran's 
June 1991 fall in which he injured his 
spine while on active duty training, 
to his parachute jumps in service, or 
to any other aspect of his qualifying 
active service. 

n)  State whether the Veteran's 
service-connected cervical spine 
disability, without consideration of 
any nonservice-connected disabilities, 
renders him unable to secure or follow 
a substantially gainful occupation.

o)  If the examiner finds that one or 
more of the disabilities for which the 
Veteran is claiming service connection 
(bilateral knee and low back 
disabilities) is related to his 
service-connected cervical spine 
disability or to any other aspect of 
his military service, state whether 
that disability or disabilities, in 
connection with his service-connected 
cervical spine disability but without 
consideration of any nonservice-
connected disabilities, renders him 
unable to secure or follow a 
substantially gainful occupation.

4.  Then, readjudicate the claims remaining on 
appeal.  If any aspect of the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


